Case 1:19-cv-20474-JJO Document 20-1 Entered on FLSD Docket 03/01/2019 Page 1 of 7

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

This Settlement Agreement and Mutual General Release (this “Settlement Agreement”)
is entered into by and among USA ORCHATA INC a/k/a LA CASITA SALVADORENA,
including its predecessors, successors and assigns, parent corporations, subsidiary corporations,
affiliated corporations, attorneys, insurers and agents, SALOME Y BONILLA , including his
heirs, representatives, agents, insurers, successors, and assigns, SANTIAGO CHAVEZ,
including his heirs, representatives, agents, insurers, successors, and assigns (hereinafter
collectively referred to as “Defendants”), and EMILIA BEATRIZ ARGUETA MELENDEZ,
including his heirs, representatives, agents, insurers, successors, and assigns (hereinafter referred
to as “Plaintiff’), (hereinafter Defendants and Plaintiff collectively referred to as the “Parties”),
for good and valuable consideration, receipt of which is hereby acknowledged, and in order to
resolve and settle finally, fully and completely all matters or disputes that now exist or may exist
between them, agree as follows:

1. Mutual General Release. In consideration for the promises contained in this
Agreement, the Parties unconditionally release and discharge each other (collectively referred to
as the “Released Parties”) from any and all claims, demands, liabilities, and causes of action of
any kind or nature, whether known or unknown, or suspected or unsuspected, which either party
now owns or holds, or has owned or held against the Released Parties, including, but not limited
to, any and all claims, demands, liabilities, causes of action, and all incurred attorney’s fees and
costs, which arise out of, or are in any way connected with Plaintiff's employment with, or the
separation of Plaintiff's employment with the Defendants, or which arise out of or are in any way
connected with any loss, damage, or injury whatsoever to Plaintiff resulting from any act or
omission by or on the part of the Released Parties committed prior to the date of this Agreement.
Included in the claims, demands, liabilities, and causes of action being released and discharged
by Plaintiff are all claims under:

Title VII of the 1964 Civil Rights Act;

The Civil Rights Act of 1991;

The Age Discrimination in Employment Act;

The Older Workers Benefit Protection Act;

The Equal Pay Act;

The Fair Labor Standards Act (“FLSA”);

The Employee Retirement Income Security Act (ERISA);
The Americans with Disabilities Act of 1990;

The Rehabilitation Act of 1973;

The Family and Medical Leave Act of 1993; 42 U.S.C. §§ 1981, 1985(3), and 1986;
The Occupational Safety and Health Act;

The Florida Civil Rights Act, Chapter 760, Florida Statutes;
The Florida Private Whistle-blower's Act of 1991;

Chapter 11A of the Miami-Dade County Code;

1 of 7
i “Emilia Beatriz Argueta Melendez
S_a USA Orchata Inc a/k/a La Casita Salvadorena
S.8 Salome Y Bonilla
34S 8 Santiago Chavez

 
Case 1:19-cv-20474-JJO Document 20-1 Entered on FLSD Docket 03/01/2019 Page 2 of 7

e Any and all other laws, statutes, ordinances, treaties, rules or regulations of the
United States of America, or any other country, state, county, municipality, or
political subdivision thereof}.

e Any claims arising under any other federal, state or local statute or act, ordinance,
regulation, custom, rule or policy;

e Claims for breach of a contract, implied contract, or guantum meruit, or any cause of
action or claim for tort damages, negligence or personal injury by, between, or among
the Parties; and

e Claims under any instruments, agreements, or documents entered into by, between, or
among the Parties.

Each party understands that this means that the parties releasing each other, and may not
bring claims against each other under, infer alia,

e Any and all other laws, statutes, ordinances, treaties, rules or regulations of the
United States of America, or any other country, state, county, municipality, or
political subdivision thereof,

e Any claims arising under any other federal, state or local statute or act, ordinance,
regulation, custom, rule or policy;

e Claims for breach of a contract, implied contract, or guantum meruit, or any cause of
action or claim for tort damages, negligence or personal injury by, between, or among
the Parties;

e Claims under any instruments, agreements, or documents entered into by, between, or
among the Parties; and

e all claims, demands, liabilities, and causes of action of any kind or nature, whether
known or unknown, or suspected or unsuspected, which either party now owns or
holds, or has owned or held against the other, including, but not limited to, any and all
claims, demands, liabilities, causes of action, and all incurred attorney’s fees and
costs, which arise out of, or are in any way connected with Plaintiff's employment
with, or the separation of Plaintiff's employment with the Defendants, or which arise
out of or are in any way connected with any loss, damage, or injury, whatsoever to
Defendants resulting from any act or omission by or on the part of Plaintiff
committed prior to the date of this Agreement.

In consideration for the mutual promises exchanged herein, Plaintiff and Defendants
release and forever discharge each other from any and all claims of any kind which Plaintiff and
Defendants had, now have, or hereinafter can, shall or may have against the other party, whether
known or unknown to them, by reason of any acts, omissions, events, matters, causes, facts or
things occurring or existing prior to the date this Agreement is fully executed and
unconditionally delivered by the Parties.

This Agreement shall affect the release of all claims which were, or could have been,
asserted by and among Plaintiff and Defendants in the lawsuit styled Emilia Beatriz Argueta
Melendez and all others similarly situated under 29 U.S.C. 216(b) v. USA Orchata Inc a/k/a La

2 of 7
(\_ Emilia Beatriz Argueta Melendez
S$. USA Orchata Inc a/k/a La Casita Salvadorena
§.¢ Salome Y Bonilla

<¢ Santiago Chavez

t

 
Case 1:19-cv-20474-JJO Document 20-1 Entered on FLSD Docket 03/01/2019 Page 3 of 7

Casita Salvadorena, Salome Y Bonilla, and Santiago Chavez, Case No.: 19-cv-20474-O’ Sullivan
[CONSENT CASE] pending before the U.S. District Court for the Southern District of Florida
(hereinafter referred to as the “Litigation”).

2. Settlement Amount and Attorney's Fees. In consideration of the mutual
promises exchanged herein, Defendants, jointly and severally, shall pay the total sum of Ten
Thousand Dollars and 00/100 Cents ($10,000.00) (the “Settlement Funds”), which shall be
issued in two post dated checks (dated March 15, 2019 and April 15, 2019) to the “Trust
Account of J.H. Zidell, P.A.” and shall be delivered to J.H. Zidell, P.A., 300 71°' Street, Suite
605, Miami Beach, FL 33141, not later than March 8, 2019. The Plaintiff will get her pro rata
share from each of the checks. The Defendants also agree to pay for the mediation fee on
2/28/19.

The Settlement Funds shall be paid by Defendants, jointly and severally, and shall be
disbursed by Plaintiff's Counsel, J.H. Zidell, P.A., and allocated as follows:

i, Plaintiff shall receive the total amount of Five Thousand Three Hundred Eighty Nine
Dollars and 26/100 Cents ($5,389.26), of which Two Thousand Six Hundred and Ninety Four
Dollars and 63/100 Cents ($2,694.63) represents alleged unpaid overtime and Two Thousand Six
Hundred and Ninety Four Dollars and 63/100 Cents ($2,694.63) represents alleged liquidated
damages; and

ii. Plaintiff’s Counsel shall receive the total amount of Four Thousand Six Hundred and
Ten Dollars and 74/100 Cents ($4,610.74), of which Four Thousand Dollars and 00/100 Cents
($4,000.00) represents attorneys’ fees and Six Hundred and Ten Dollars and 74/100 Cents
($610.74) represents costs in this litigation.

Pursuant to Lynn’s Food Stores, Inc. v. U.S. Dep’t. of Labor, 679 F.2d 1350, 1352 (11"
Cir. 1982), the Parties shall jointly move the Court through Plaintiff filing a Joint Motion for
Approval and Proposed Order Dismissing this case with prejudice and jointly ask the Court to
approve the terms of this Agreement, dismiss the Litigation with prejudice, to retain jurisdiction
to enforce the terms of this Agreement, and for each side bear its own fees and costs except as set
forth herein, no later than March 8, 2018.

3. Payment Default. Should Defendants, jointly and severally, fail to make a
payment of the Settlement Funds as described above, or should any of the checks be returned for
non-sufficient funds or any other reason, Plaintiff's counsel shall give written notice via e-mail
to Defense Counsel, Suzanne Arbide, Esq., at sarbide@glantzlaw.com, and Santiago Chavez at
chavez40@comceast.net.

In the event that Defendants, jointly and severally, fail to pay within five (5) days of
receiving the written notification via e-mail, then a final default judgment shall be entered
against Defendants, jointly and severally, for the Settlement Funds ($10,000.00) plus the

3 of 7
(+ Emilia Beatriz Argueta Melendez
G. USA Orchata Inc a/k/a La Casita Salvadorena
2 Salome Y Bonilla
Sc4 Santiago Chavez

 
Case 1:19-cv-20474-JJO Document 20-1 Entered on FLSD Docket 03/01/2019 Page 4 of 7

liquidated sum of five Thousand Dollars and 00/100 Cents ($5,000.00) (totaling the amount of
Fifteen Thousand Dollars and 00/100 Cents ($15,000.00)) minus payments received by Plaintiff.

The Parties agree and stipulate that this “Payment Default” provision is not a penalty
provision of any sort but is rather included to insure full and timely payment of the Settlement
Funds. The Parties further stipulate and agree that this “Payment Default” provision is a material
part of this Settlement Agreement and was bargained for as valuable consideration in order for
the Parties to have reached a settlement of the Litigation. It is agreed and stipulated by the Parties
that the amounts included in this “Payment Default” provision are the best forecast that can be
used for the damages that the Plaintiff will suffer should the Defendants, jointly and severally,
fail to make timely and complete payment of the Settlement Funds because the precise measure
of what said damages would amount to in the event of default/breach are inascertainable at the
time this Settlement Agreement has been executed by both Parties. If breach/default occurs,
Plaintiff's counsel shall be entitled to attorney's fees and costs incurred related to the same and
for collection.

4, Indemnification. Plaintiff acknowledges and agrees that it shall be solely and
exclusively Plaintiffs obligation and responsibility to report to the appropriate governmental
agencies and other authorities all monies received as wages and/or other compensation under this
Agreement and to report and pay all related taxes or impositions. Plaintiff shall indemnify and
hold harmless Defendants, their directors, officers, owners, employees, subsidiaries and affiliates
from and against any and all claims, damages, losses, liabilities or obligations asserted, or
imposed and/or threatened against Defendants by any person or entity relating, directly or
indirectly, to the monies received by Plaintiff hereunder as wages and/or other compensation,
including, without limitation, Plaintiff, the IRS, or any other person, except as to any tax
withholdings that Defendants could be found legally liable for Plaintiff with regards to Plaintiff's
entire employment period with the Defendants, if any.

5. Attorneys Not Tax Experts. The Parties acknowledge that the attorneys involved
in this Settlement Agreement or the Litigation do not claim to be an expert in tax matters. The
Parties further acknowledge and agree that they have neither received nor relied on any tax
advice or information from any attorney involved in negotiating this Settlement Agreement or
the Litigation or in negotiating of this Settlement Agreement.

6. Non-Admission Clause. By entering into this Agreement, Defendants do not
admit any liability whatsoever to Plaintiff or to any other person arising out of any claims
asserted in the Litigation, or that could have been asserted in the Litigation, including but not
limited to any claim under the FLSA and expressly deny any and all such liability.

7. Mutual Non Disparaging Remarks. The Parties agree that they will not
disparage, defame, or otherwise say anything negative about each other, by written or oral word,
gesture, or any other means, nor will they make any disparaging or negative comments about
each other, to any person or entity.

4 of 7
i. “Emilia Beatriz Argueta Melendez
g.% USA Orchata Inc a/k/a La Casita Salvadorena
<3 Salome Y Bonilla
Sy Santiago Chavez

 
Case 1:19-cv-20474-JJO Document 20-1 Entered on FLSD Docket 03/01/2019 Page 5 of 7

8. Neutral Reference: In the event that a prospective employer requests an
employment reference for Plaintiff, the parties agree that Defendants shall only provide the dates
and position held by Plaintiff while working for Defendants.

9. Mutual Representation by the Parties. The Parties represent that, as of the date
that this Agreement is executed, they are not aware of any additional claims that they may have
against any of the Released Parties and hereby the Parties certify that they have not filed any
claim (except the Litigation released herein), and do not intend to file any claims, demands,
liabilities, and causes of action against any of the Released Parties for actions that occurred prior
to the date of this Agreement, related to their employment, and/or involving Plaintiffs
employment, other than claims to enforce this Agreement.

10. Binding Nature of Agreement: This Agreement shall be binding upon each of
the Parties and upon their respective heirs, administrators, representatives, executors, successors,
and assigns, and shall inure to the benefit of each party and to their respective heirs,
administrators, representatives, executors, successors, and assigns.

11. Jurisdiction, The Parties agree that jurisdiction over this matter shall be in the
United States District Court for the Southern District of Florida which is presiding over the
Litigation. The Agreement is governed by the substantive law of the State of Florida, and where
applicable, federal law. If the district court chooses not to retain jurisdiction, then this Agreement
shall be enforceable in the appropriate court in Miami-Dade County, Florida.

12. Severability. In the event that one or more terms or provisions of this Agreement
are found to be invalid or unenforceable for any reason or to any extent, each remaining term and
provision shall continue to be valid and effective and shall be enforceable to the fullest extent
permitted by law.

13. Entire Agreement. This Agreement constitutes the complete understanding of
the parties hereto and supersedes any and all prior agreements, promises, representations, or
inducements, whether oral or written, concerning its subject matter. No promises or agreements
made subsequent to the execution of this Agreement by these parties shall be binding unless
reduced to writing and signed by an authorized representative of each party.

14. Enforcement. In the event any action is commenced to enforce said settlement
agreement or for a proven breach of this Agreement, the prevailing party shall be entitled to
reasonable fees and costs.

15.  Voluntariness. The Parties certify that they have fully read, negotiated, and
completely understand the provisions of this Agreement, that each Party has been advised by the
other to consult with an attorney before signing the Agreement, and that each Party is signing
freely and voluntarily, and without duress, coercion, or undue influence. The Parties each
acknowledge that he/it are entering into this Agreement freely and voluntarily and with complete

5 of 7
“Emilia Beatriz Argueta Melendez
S, 4 USA Orchata Inc a/k/a La Casita Salvadorena
3.4 Salome Y Bonilla

6 C4 Santiago Chavez

 
Case 1:19-cv-20474-JJO Document 20-1 Entered on FLSD Docket 03/01/2019 Page 6 of 7

understanding of all the rights he/it is waiving in this Agreement and of the irrevocable nature of
same. Plaintiff and Defendants acknowledge that they have consulted with counsel of their own
choosing before executing this Settlement Agreement.

16. Counterparts: This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and all of which shall constitute one single Agreement.
Faxed transmissions and/or copies of the signature block shall be deemed enforceable.

17. Construction. Plaintiff and Defendants have jointly participated in the
negotiation of this Agreement and this Agreement is the product of joint draftsmanship by the
Parties. In the event of an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if it was drafted jointly by the Parties and no presumptions or burdens of
proof shall arise favoring any party by virtue of authorship of this Agreement.

18. Headings. The Parties agree that the headings used in this Agreement are for
convenience and reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision in it.

19. Cooperation. The Parties agree to cooperate fully in the execution of any
documents or performance in any way which may be reasonably necessary to carry out the
purposes of this Agreement and to effectuate the intent of the Parties hereto.

20. Confidentiality. Plaintiff agrees that she will not disclose or discuss the terms of
this Agreement with any other person except his attorney, accountant, tax advisor, or spouse (if
any, or as required by law). Moreover, in the event Plaintiff discusses this Agreement with his
attorney, accountant, tax advisor, or spouse, it shall be Plaintiff's duty, responsibility, and
obligation to direct him/her not to discuss the terms of this Agreement with any other person
except as reasonable and necessary to perform their professional services. As to the terms of this
Agreement, Plaintiff may state only that his dispute has been “resolved.”

Translation: By signing this Agreement, Plaintiff certifies that this Agreement has been
translated for him by an attorney and that he fully understands the terms of this Agreement.
TRADUCCION: AL FIRMAR ESTE ACUERDO, EL DEMANDANTE CERTIFICA QUE
ESTE ACUERDO HA SIDO TRADUCIDO PARA EL POR UN ABOGADO Y
ELENTIENDE COMPLETAMENTE LOS TERMINOS DE ESTE ACUERDO.

, 6 of 7
/_|“Emilia Beatriz Argueta Melendez
Sit, USA Orchata Inc a/k/a La Casita Salvadorena
Salome Y Bonilla

‘CCl Santiago Chavez

 
Case 1:19-cv-20474-JJO Document 20-1 Entered on FLSD Docket 03/01/2019 Page 7 of 7

EMILIA BEATRIZ ARGUETA MELENDEZ

 

By: Oe
EMILIA BEATRIZ ARGUETA MELENDEZ

Date 9 /.2% 4 2 OI”

7of7
Emilia Beatriz Argueta Melendez
3.5 USA Orchata Inc a/k/a La Casita Salvadorena
_gy Salome Y Bonilla
<3Ch Santiago Chavez

USA ORCHATA INC a/k/a LA CASITA

SALVADORENA

By: N@ile
Name:
Title: tc > re
Date: 2/24

iG

‘te ~{ Bop

“5 19
SALOME Y BONILLA

SA LOMe4 Y BONILLA

z. S? j. M9

7 a ¥

   
    

Date:

SANTIAGO CHAVEZ

By:_z ;
SANTIAGO CHAVEZ

Date: 2 426

 
